DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final First Office Action in response to the claims filed June 13, 2022; claims 1-16 are pending and will be prosecuted on the merits.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both an anchor and guiding means, reference character “6” has been used to designate both anchoring means in Figure 5 and the extension member in Figure 1; reference character “8” has been used to designate both a distal portion of the extension member in Figures 8a-b and a distal portion of the catheter in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  claim 1 states “wherein a measure related to the selection of the annuloplasty implant’s shape and/or size is based on at least an extended length of the measurement end of the extension member from the distal end of the catheter, positioned at the cardiac valve, to the at least one commissure”, the Examiner suggests inserting –when— before “positioned at the cardiac valve”; additionally where claim 1 states “wherein a measure related to the selection of the annuloplasty implant’s shape and/or size” and claim 3 states “wherein the measure related to the annuloplasty implant's shape and/or size is indicated at the operator end of the extension member“; the Examiner suggests “wherein a/the measurement”  seems more appropriate than “wherein a/the measure” and therefore suggests amending claims 1 and 3 to refer to “measurement”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “comprises means for guiding the annuloplasty implant at at least one commissure” in claim 1 and “anchoring means for attaching anchors at at least one commissure for the annuloplasty implant” in claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use “means” coupled with functional language “for guiding”, “for attaching anchors” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Additionally, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force detection unit connected to the extension member for detection of a manoeuvre force” (i.e. a unit for detection) in claim 9 and a “guiding unit” (i.e. a unit for guiding) in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for guiding: an anchor, a ring, an open shape, c-shaped or loop shaped structure or functional equivalents therefore;  anchoring means: claw, grip, ring or functional equivalents thereof.  See the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections below with respect to corresponding structure for “unit… for detection” in claim 9 and “guiding unit” in claim 12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 includes the limitation “force detection unit… adapted to detect a maneuver force”, and claim 12 includes the limitation “guiding unit” (i.e. unit for guiding) which are being interpreted under 35 U.S.C. 112 6th paragraph, however the written description fails to disclose the corresponding structure for the claimed functions as explained below (see 35 U.S.C. 112 second paragraph rejection below).  Since the limitations are found indefinite and include an unbounded functional limitation that would cover all ways of performing the function and the inventor has not provided sufficient disclosure to show possession of all “force detection unit" structures or to show possession of all of the structure of a unit for force detection or a unit adapted to detect a maneuver force and has not provided sufficient disclosure to show possession of all “guiding unit” structures or to show possession of all of the structure of a unit for guiding, the inventor has not provided sufficient disclosure to show possession of the invention and therefore the claim language lacks an adequate written description.  Since the functional language of the 35 U.S.C. 112(f)/35 U.S.C. 112 6th paragraph limitations do not include support for a structure tied to the function, the language of the claim is not limited to a specific structure and therefore would cover all devices that are capable of performing the recited function and it is unclear what structure the inventor had possession of at the time the invention was made and therefore the limitation is additionally rejected under 112 second paragraph below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim element “a force detection unit connected to the extension member for detection of a manoeuvre force applied to the extension member” (i.e. a unit for force detection) in claim 9 and “guiding unit” (i.e. unit for guiding) in claim 12 are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para [0079] of the publication of the disclosure merely states that a force detection unit is used and bases the indication of the apposition by comparing the measured applied manoeuvre force with a predefined commissure 5 value for triggering the indication of the apposition of the measurement end with the at least one commissure" but does not describe what structure the force detection unit requires or what is required to compare the force with a predefined value and therefore it is unclear what structure is included in the 112 sixth paragraph interpretation.  Additionally, Para [0067] of the publication of the disclosure merely states anchors comprise at least one guiding unit or ring but does not describe what structure the guiding unit requires and therefore it is unclear what structure is included in the 112 sixth paragraph interpretation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-8, 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0192603) in view of Schoon et al. (US 6,582,419).
Regarding claims 1-2, Ryan discloses a medical device for facilitating selection of a shape and/or size of an annuloplasty implant for a patient (Ref 100, 200; Para [0010], [0012]-[0015]), said medical device comprising: a catheter with a proximal end and a distal end (Ref 110, 210), an extension member at least partly arranged inside the catheter (Ref 120, 220; Para [0021], [0025]; wherein the second inner cannula can be interpreted as part of the extension member ) with an operator end and a measurement end (Ref 120, 220; Para [0025], [0034]; wherein the proximal end of the second inner cannula can be interpreted as the operator end and the distal end of Ref 120, 220 can be interpreted as the measurement end), wherein the measurement end of the extension member is extendable relative from the distal end of the catheter for apposition with at least one commissure of a cardiac valve, such as a mitral valve of the patient (Ref 120, 220; Para [0020], [0028]; wherein the measurement end is extended out of the catheter and contacts part of a valve, such as the mitral valve and is therefore capable of  apposition with at least one commissure of a cardiac valve such as a mitral valve), wherein a measure related to the selection of the annuloplasty implant's shape and/or size is based on at least an extended length of the measurement end of the extension member from the distal end of the catheter, positioned at the cardiac valve, to the at least one commissure (Ref 100, 200, 120, 220; Para [0021], [0023], [0028], [0032]; wherein the extension member is extended out of the catheter; wherein the shape and size of the measurement end is based on how far the extension member is extended out of the catheter; wherein the measurement end is extended out of the catheter and positioned at and within contact with a cardiac valve and is used to determine the size of the heart valve annulus and therefore the measurement is based on the extended length of the extension member).
Ryan discloses the claimed limitations above but fails to disclose means for guiding the annuloplasty implant.
However, Schoon teaches that it is well known in the art for a sizer device to additionally have a marking function; where the device can include structures that guide/indicate where and how the implant should be positioned; wherein the sizer device can include c-shaped notches that can be used to guide where the sutures or fasteners are to be placed; where the sutures/fasteners are used to guide the annuloplasty implant at the valve and therefore the notches form a means for guiding the annuloplasty implant (C5, L13-32, L47-54; C7, L27-45; C10, L62-C11, L4; C11, L36-52; C12, L3-11; C12, L62-C13, L8; C13, L15-26; Ref 390; where c-shaped notches teach the corresponding structure for the means for guiding as defined in the claim interpretation section above).
Since Ryan and Schoon both teach sizing devices, where Schoon additionally teaches the benefit of providing a sizing device with a marking function as well, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sizing device of Ryan to includes notches (i.e. means for guiding) in the sizing device (i.e. the measurement end of the extension member) as suggested by Schoon, since such a modification helps ensure that the implant is properly positioned/oriented, helps reduce implantation time and improves the consistency of the replacement procedure
Regarding claim 4, Ryan discloses that the measurement end of the extension member comprises two sections separable towards each of the mitral valve's commissures (Ref 220; Para [0020], [0028], [0029]; Figure 2). 
Regarding claim 5, Ryan discloses that the two separable sections are upon extension from the catheter aligned in a plane extending along a direction of the proximal end of the catheter (Ref 120, 220; Figures 1, 2; Para [0023]; wherein the sections are extended from the catheter and can extend at any possible angle from the lengthwise direction, including parallel to the catheter). 
Regarding claim 6, Ryan discloses that the two separable sections separate with an opposite inclined separation angle (Ref 120, 220; Figures 1, 2; Para [0023]; wherein the sections are extended from the catheter; wherein two of the sections can extend in opposite directions an6d can extend at any possible angle from the lengthwise direction, including parallel to the catheter).
Regarding claim 7, Ryan discloses that the two separable sections are an integral continuation of the extension member (Figures 1; Ref 120; wherein the two sections of 120 extend out the catheter and can therefore be interpreted as two separable sections; wherein the two sections of 120 are integral to the sections of 120 within the catheter and are therefore integral).
 Regarding claim 8, Ryan discloses that the two separable sections are joined to the measurement end of the extension member (220, 120; Para [0025], [0034]; wherein the two separable sections Ref 120 or 220 can be joined to the end of the second inner cannula). 
Regarding claim 10, Ryan discloses that the extension member is rotationally arranged in the catheter for apposition with the at least one commissure (Ref 120, 220; Para [0025], [0034]; wherein the wires are not directly fixed to the catheter and therefore are capable of being rotationally arranged in the catheter; additionally, wherein the extension member can be rotated in order to advance the extension member and is therefore rotatably arranged in the catheter). 
Regarding claims 11-12, Ryan discloses the claimed limitations above but fails to disclose anchoring means for attaching anchors.
However, Schoon teaches that it is well known in the art for a sizer device to additionally have a marking function; where the device can include structures that guide/indicate where and how the implant should be positioned; wherein the sizer device can include gripers/needles used to form marks in order to guide where anchors should be placed or gripers/needles used to deliver the anchors and/or the sizer device can include notches (i.e. ring-like structures and therefore meet the corresponding structure of means for attaching anchors, as shown in the claim interpretation section above) that can be used to attach anchors; where anchors such as sutures or fasteners are to be placed; where the sutures/fasteners (i.e. anchors) are used to guide the annuloplasty implant at the valve and are therefore interpreted as guiding units or loops/rings of suturing material, which can be interpreted as the anchors (C5, L13-32, L47-54; C7, L27-45; C10, L62-C11, L4; C11, L36-52; C12, L3-11; C12, L62-C13, L8; C13, L15-26; Ref 292, 390).
Since Ryan and Schoon both teach sizing devices, where Schoon additionally teaches the benefit of providing a sizing device with a marking function (i.e. attaching anchors) as well, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sizing device of Ryan to includes notches (i.e. anchoring means) or gripping/needles (i.e. anchoring means) in the sizing device (i.e. the measurement end of the extension member) and anchors as suggested by Schoon, since such a modification helps ensure that the implant is properly positioned/oriented, helps reduce implantation time and improves the consistency of the replacement procedure
Regarding claims 13-14, Ryan discloses a leaflet limiter arranged at the extension member; wherein the leaflet limiter is self-expandable from a delivery mode to an expanded mode (Ref 230; Para [0033]; wherein Ref 230 limits the size of the extension member sections and can therefore be interpreted as a leaflet limiter). 
Regarding claim 15, Ryan discloses that the extension member is formed as a continuous single or one-piece loop (Ref 120, Figure 1). 
Regarding claim 16, Ryan discloses that the extension member comprises a continuous loop having a distal portion being curved outwardly in a direction from the distal end of the catheter (Ref 120; Figure 1).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0192603) and Schoon et al. (US 6,582,419) as applied to claim 1 above, and further in view of Liddicoat (US 2006/0074486).
Regarding claim 3, Ryan as modified by Schoon discloses all of the claimed limitations above including that the measurement related to the annuloplasty implants shape and/or size is indicated by the extension member but fails to explicitly disclose that the measurement is indicated at the operator end of the extension member.
However, Liddicoat teaches that it is well known in the art for a sizing device to include a size indicator at the operator end of the device in order to show the desired size that properly fits the site (Para [0044]; Ref 220).
Since Ryan discloses a sizing device that determines a measurement related to annuloplasty implants using an extension member and Liddicoat teaches using a size indicator at the operator end of an extension member and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the operator end of Ryan to include a size indicator as suggested by Liddicoat, since such a modification allows the user to easily determine the size/shape that the extension member is in when it is determined to properly fit the site.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0192603) and Schoon et al. (US 6,582,419) as applied to claim 1 above, and further in view of Conklin (US 2013/0150954).
Regarding claim 9, Ryan as modified by Schoon discloses all of the claimed limitations above inducing a heart valve sizer having an extension member that contacts the annulus of heart valve but fails disclose the use of a force detection unit.
However, Conklin teaches that it is well known for a heart valve sizer to include a force sensor connected to an extension member for detection of forces applied to the extension member (Para [0084]).
Since Ryan and Conklin teaches similar systems used to size a heart valve annulus by linear motion of an extension member and Conklin additionally teaches monitoring the linear force of the extension member and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sizer of Ryan to include a force detection unit as suggested by Conklin, since such a modification allows the linear forces of the extension member to be monitored especially to give force feedback information about the heart valve contacting the sizer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liddicoat et al. (US 2001/0049558)- teaches a  catheter, extension member, a measurement related to the selection of an annuloplasty implants shape or size is based on an extended length of a measurement end of the extension member; where the measurement end includes a guide. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 17, 2022